Citation Nr: 0914031	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an earlier effective date prior to March 
14, 2006 for the grant of service connection for diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to January 
1970.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2006 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that, in pertinent 
part, denied service connection for hearing loss and 
tinnitus, and granted service connection for diabetes 
mellitus, effective March 14, 2006.  


FINDINGS OF FACT

1.  Bilateral hearing loss is causally or etiologically 
related to active service.

2.  Tinnitus is causally or etiologically related to active 
service.

3.  Private medical records establish that diabetes mellitus 
was first diagnosed in December 2002.

4.  The Veteran's original claim for service connection for 
diabetes mellitus was received on March 14, 2006.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2008).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).  

3.  The requirements for an effective date prior to March 14, 
2006, for the award of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5101, 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.114(a), 3.151, 
3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2006 and January 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  


I.  Service Connection Claims

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus due to 
noise exposure during service in Vietnam.  He alternatively 
contends that he incurred tinnitus due to head injuries in 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
diseases, such as sensorineural hearing loss, which are 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The evidence for consideration includes service personnel 
records that show that the Veteran served in Vietnam from 
September 1969 to January 1970 as a machine gunner, and that 
he participated in combat operations.  In light of the 
Veteran's occupational specialty as a machine gunner, his 
history of combat service, and his statements and testimony 
at his hearing, the Board finds that he was exposed to 
acoustic trauma in service.

Service treatment records are negative for complaints or 
treatment of hearing loss and tinnitus.  On enlistment 
medical examination in September 1968, the Veteran's ears 
were listed as normal.  Audiometric testing revealed that 
pure tone decibel thresholds were recorded at 500, 1,000, 
2,000, 3,000 and 4,000 hertz as 0, 0, 0, 0, and 0, 
respectively, in the right ear, and as 0, 0, 0, 0, and 5, 
respectively, in the left ear.  The Veteran's physical 
profile (PULHES) included H-1 (normal) for hearing.  On 
separation medical examination in September 1972, the 
Veteran's ears were listed as normal.  Audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, 3,000 and 4,000 hertz as 10, 5, 5, 5, and 
20 respectively, in the right ear, and as 10, 5, 15, 10, and 
20 respectively, in the left ear.  The service treatment 
records show that the Veteran's hearing acuity decreased 
during military service

The Veteran's medical records are negative for hearing loss 
or tinnitus for many years after separation from service.  A 
report of an audiology test performed by W. D. Perry, Ph.D. 
in December 2006 reflects bilateral hearing loss, worse on 
the left.  The Veteran gave a history of tinnitus and 
longstanding hearing loss thought to be due to intense noise 
exposure associated with his military service.  He related 
that he noticed tinnitus shortly after service, and noticed 
hearing loss about 20 years later.  The examiner stated that 
he reviewed the Veteran's records and that he was a machine 
gunner in the Marine Corps.  He indicated that pure tone 
threshold testing revealed bilateral sensorineural hearing 
loss, worse on the left, and that that both ears evidenced 
acoustic trauma notch in the 3,000 to 4,000 hertz range.  
Speech test results were in good agreement with pure tone 
findings, indicating a mild loss of sensitivity for 
conversational level speech accompanied by a mild reduction 
in speech clarity.  Dr. Perry stated that based on the case 
history and test findings, it appeared that the Veteran had 
significant hearing loss and tinnitus in both ears of a type 
and pattern associated with intense noise exposure.  He 
stated, "It is more likely than not that a significant 
portion of these hearing losses and tinnitus was due to 
intense noise exposure associated with his military service.  
These losses are in excess of that expected from the aging 
process alone.  Nothing in his history other than his 
military noise exposure appears to account for the hearing 
loss and tinnitus he now experiences."

VA audiological examinations were performed in July 2006 and 
October 2006.  The July 2006 VA examiner reviewed the 
Veteran's service treatment records and noted that he had 
normal hearing sensitivity on enlistment medical examination 
and on his separation examination, but that the latter showed 
a 4000 hertz notched pattern reflecting threshold shifts of 
20 decibels in the right ear and 15 decibels in the left ear.  
The Veteran complained of tinnitus, mostly on the left.  The 
Veteran reported that he had noise exposure in service as a 
machine gunner, and denied post-service occupational or 
recreational noise exposure.  The Veteran reported that his 
tinnitus began in about 1971.  Audiometric testing revealed 
that pure tone decibel thresholds were recorded at 500, 
1,000, 2,000, 3,000 and 4,000 hertz as 20, 25, 20, 20, and 
20, respectively, in the right ear, and as 25, 30, 45, 60 and 
45, respectively, in the left ear.  The examiner indicated 
that that these hearing thresholds were unreliable.  He noted 
that the right ear thresholds were significantly better than 
those obtained on March 2006, and his left ear thresholds 
were similar.  However, he startled to speech at 18 decibels, 
well below his admitted thresholds.  The examiner diagnosed 
non-organic hearing loss, and opined that this finding made 
adjudication difficult or impossible.  He added that the 
Veteran's audiometric tests performed upon separation medical 
examination were suspicious for significant noise exposure, 
but final judgments could not be made without accurate test 
results.

At the October 2006 VA audiological examination, the examiner 
noted that speech reception thresholds were significantly 
better than the averaged pure tone thresholds offered.  Word 
recognition scores could not be reliably assessed.  Pure tone 
responses varied up to 30 decibels and did not agree with the 
thresholds obtained in July 2006.  The examiner concluded 
that these findings were not reliable and not suitable for 
adjudication purposes.  The diagnosis was some degree of 
bilateral sensorineural hearing loss with a 
pseudohypoacusis/non-organic overlay and subjective tinnitus.

Statements of record, including from the Veteran, his wife, 
and a friend, are to the effect that he reported noise 
exposure in service and had bilateral hearing loss and 
tinnitus ever since.  

Base on this record, the Board finds that the Veteran has a 
bilateral hearing loss disability as defined by VA (see 38 
C.F.R. § 3.385), based on the December 2006 private 
audiometric tests performed by Dr. Perry.  The issue remains 
whether service connection is warranted for bilateral hearing 
loss and tinnitus.

Evidence in support of the claims includes statements by the 
Veteran, his family members, and the opinion by Dr. Perry, to 
the effect that he incurred tinnitus and hearing loss in 
service, and service records reflecting that the Veteran was 
exposed to significant acoustic trauma in service.  The July 
2006 VA examiner also noted that the audiometric testing in 
service was suggestive of significant noise exposure in 
service.

Evidence weighing against the claim includes the fact that 
the service treatment records are negative for diagnosis of 
hearing loss or tinnitus, and that tinnitus was not shown on 
separation examination.  Moreover, there is no medical 
evidence of these conditions for many years after separation 
from service.  Two VA examiners have found that there is a 
non-organic overlay to his hearing loss, and that his 
audiometric test results were unreliable.

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
Veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Accordingly, the Board concludes that the Veteran's lay 
statements that he experienced tinnitus since service are 
competent to establish continuity of symptomatology, as he is 
also competent to testify that the ringing in his ears 
started during service and has continued since then.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

After careful consideration of all procurable and assembled 
data, and bearing in mind the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107), the Board finds that the evidence is in 
relative equipoise as to the issues of service connection for 
bilateral hearing loss and tinnitus, given the Veteran's 
demonstrated acoustic trauma in service, his current 
diagnoses of these conditions, the favorable opinion by Dr. 
Perry, the Veteran's lay statements as to the existence of 
tinnitus since service, and the July 2006 VA examiner's 
opinion regarding the Veteran's separation medical 
examination.  

Under such circumstances, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the medical 
evidence of record shows that bilateral hearing loss and 
tinnitus were incurred during his military service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385; 
Gilbert, supra.  Accordingly, service connection for 
bilateral hearing loss and tinnitus is granted. 


II. Earlier Effective Date for Diabetes Mellitus

When the RO granted service connection for diabetes mellitus, 
it assigned an effective date of March 14, 2006, the date of 
receipt of claim.  See 38 C.F.R. § 3.400.  The Veteran 
contends that an earlier effective date is warranted, as he 
had diabetes mellitus prior to March 2006.

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).

Where compensation is awarded pursuant to any act or 
administrative issue, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  In no event shall such award be retroactive for more 
than one year from the date of application therefor, or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g).

The implementing regulation, 38 C.F.R. § 3.114(a), provides:

Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
In order to be eligible for a retroactive 
payment under the provisions of this 
paragraph, the evidence must show that 
the claimant met all eligibility criteria 
for the liberalized benefit on the 
effective date of the liberalizing law or 
VA issue, and that such eligibility 
existed continuously from that date to 
the date of claim or administrative 
determination of entitlement.  The 
provisions of this paragraph are 
applicable to original and reopened 
claims, as well as claims for increase.

(1) If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2) If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.

(3) If a claim is reviewed at the request 
of the claimant more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
receipt of such request.  

Effective May 8, 2001, diabetes mellitus, type 2, was added 
to the list of diseases associated with exposure to Agent 
Orange.  See 38 C.F.R. § 3.309(e).  In this case, the 
Veteran's original claim for service connection for diabetes 
mellitus was received on March 14, 2006, more than one year 
after the effective date of the law authorizing benefits.  In 
his claim, he stated that his diabetes began in 2002 or 2003.

The medical evidence on file reflects that diabetes mellitus, 
type II, was diagnosed in mid-December 2002.  See the 
November 2006 letter from the Veteran's treating physician, 
I.S. Pearlstine, MD, and treatment records from Dr. 
Pearlstine dated from 1993 to 2005.  

At an August 2006 VA compensation and pension examination, 
the Veteran reported that he had diabetes since 2000, and 
that high blood sugar was found on a routine lab test.  The 
VA examiner diagnosed diabetes mellitus, type II.

Although the Veteran contends that elevated glucose levels 
dated in 1998 and 1999 demonstrate that an earlier effective 
date for diabetes mellitus is warranted, the medical evidence 
does not reflect a diagnosis of diabetes mellitus, type 2, 
prior to December 2002.  The Board finds that the evidence 
does not reflect that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue (May 8, 2001), since 
diabetes mellitus, type II, was not diagnosed until December 
2002, and thus an earlier effective date is not warranted 
under 38 C.F.R. § 3.114.  Additionally, the fact that the 
Veteran received treatment for diabetes mellitus prior to 
March 14, 2006 does not warrant the assignment of an earlier 
effective date, as his original claim for service connection 
was received on that date.  There is no prior claim for 
service connection for diabetes mellitus.

Given the above, as the Veteran did not file a claim for 
service connection for diabetes mellitus prior to March 14, 
2006, and as he did not meet all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue (May 8, 2001), he has already been given the 
earliest possible effective date for the award of service 
connection for his disability.  Thus, there is no legal basis 
for an effective date earlier than March 14, 2006.  
Accordingly, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An effective date prior to March 14, 2006 for the award of 
service connection for diabetes mellitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


